IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                                     No. 06-31115                         August 31, 2007
                                   Summary Calendar
                                                                      Charles R. Fulbruge III
                                                                              Clerk
NANCY MARIAN WHITTY

                                                  Plaintiff-Appellant
v.

NEW ORLEANS POLICE DEPARTMENT; CITY OF NEW ORLEANS;
MAYOR C RAY NAGIN; WARREN J RILEY, Police Superintendent;
OFFICER F DENTON

                                                  Defendants-Appellees



           Appeal from the United States United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:06-CV-1835


Before WIENER, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       We affirm the district court’s dismissal without prejudice of Nancy Marian
Whitty’s suit brought pursuant to 42 U.S.C. § 1983. Her complaint does not
allege any facts that would substantiate her conclusory claim that her First and
Fourteenth Amendment rights were violated. See Arnaud v. Odom, 870 F.2d
304, 307 (5th Cir. 1989) (“A plaintiff may not . . . plead merely conclusory


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-31115

allegations to successfully state a section 1983 claim, but must instead set forth
specific facts which, if proven, would warrant the relief sought.”); FED. R. CIV. P.
12(b)(6).
      AFFIRMED.




                                         2